Citation Nr: 0029429	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of a generalized anxiety disorder, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and Dr. J. A. Juarbe Ortiz


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The veteran's claim for a total disability evaluation based 
on individual unemployability was denied by an August 2000 
rating decision.  A notice of disagreement with that decision 
is not of record.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of that issue.  Bernard v. Brown, 
4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 
(1997).  


REMAND

At the February 2000 RO hearing, it was reported that the 
veteran had a Social Security claim in process.  Such a claim 
may involve additional psychiatric examinations.  The reports 
of such examinations should be considered in evaluating the 
service-connected disability.  Cf. Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).  

The case is REMANDED to the RO for the following:  

1.  The RO should request a complete copy 
of the veteran's medical records from the 
Social Security Administration.  

2.  The RO should contact Dr. Juarbe and 
obtain any records of the veteran that he 
may have.

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 4 -


